The petition in this case alleges: "21. *Page 256 
The defendant Southeastern Greyhound Lines Inc. was negligent in that, after colliding with said truck of said White, the driver of said bus did not control the movements of said bus and bring the same safely to a stop but allowed said bus to run 150 yards down and across said highway and become wrecked. 22. The defendant Southeastern Greyhound Lines Inc. was negligent in that at said time it was operating said bus at a great rate of speed, to wit, approximately 50 miles an hour, that after colliding with said truck of the said White it was not able to bring same safely to a stop without the same being wrecked. 23. In said collision and wrecking of said bus, your petitioner was seriously and permanently injured."
The allegations in these paragraphs clearly involve a separable controversy between the plaintiff and the bus company in which the individual defendant is in no way involved. It is true that the petition is contradictory in that in paragraph 22 it is alleged that the bus driver was not able to bring the bus to a stop after the collision, and in paragraph 32 that all of plaintiff's injuries were the direct and proximate result of the joint negligence of the defendants White and Southeastern Greyhound Lines. As the pleadings now stand, there being no demurrers directed at the petition for repugnancy, duplicity or misjoinder of causes of action, a recovery could be had by the plaintiff, if the evidence authorized it, for injuries due to the negligence of the bus driver after the collision, for which A. F. White would not be liable.